internal_revenue_service number release date index number ---------------------- ------------------------- ----------------------------------- -------------------------------- in re ------------------------------------------------ --------------------------------- ------------------------- --------------------- department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl - plr-120699-04 date date ty ------------------- ------------------------------------------------ tin ---------------- ------------------------ ---------------------------------- ------------------------------- --------------------- -------- ---------------------- legend taxpayer parent co us finance co holding co country a country b country c dear ---------------- this responds to your letter dated date requesting rulings concerning article -- -------- limitation_on_benefits of the united states-country a income_tax treaty the treaty the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts parent co a country b corporation and its direct and indirect subsidiaries collectively the group are a global group of companies engaged in manufacturing production and sales in a number of principal lines of business taxpayer is an indirect country a subsidiary of parent co owned by parent co through holding co a country c_corporation taxpayer acts as a finance company for group companies taxpayer plr-120699-04 issues medium and short term debt obligations in public debt markets all non-group debt obligations of taxpayer are effectively guaranteed through an agreement under which parent co agrees to maintain a certain liquidity level in taxpayer taxpayer is not itself directly engaged in any of the group’s principal lines of business taxpayer represents that it is a resident of country a for purposes of the treaty us finance co a u s_corporation is the principal financing vehicle for the group’s u s operations us finance co is indirectly owned by parent co through a chain of domestic corporations us finance co borrows funds from taxpayer and from u s group companies and through the issuance of commercial paper and medium term notes in u s and non-u s capital markets us finance co’s non-group borrowings are effectively guaranteed through an agreement with parent co to maintain a certain liquidity level in us finance co us finance co loans funds to u s group companies or to taxpayer which in turn on-lends the funds to non-u s group companies us finance co is not itself directly engaged in any of the group’s principal lines of business all of us finance co’s income is derived from other u s group companies and from taxpayer parent co owns the country a components of its principal lines of business in a number of different ways through a chain of u s and country a entities through another country b corporation and through a country c_corporation the country a group companies that are themselves directly engaged in the group’s principal lines of business in country a are hereinafter collectively referred to as the country a operating affiliates taxpayer represents that each of the country a operating affiliates is a resident of country a for purposes of the treaty parent co owns the u s components of its principal lines of business through a chain of u s_corporations and through another country b corporation the u s group companies that are themselves directly engaged in the group’s principal lines of business in the united_states are hereinafter collectively referred to as the u s operating affiliates taxpayer represents that other than the income derived by us finance co all of the income of the u s group companies is derived from the conduct of the principal lines of business in the united_states taxpayer represents that the u s and country a operating affiliates engage in parallel activities in their respective countries and that there are significant business relationships between the u s and country a operating affiliates that are engaged in the same businesses in its role as a finance company for group companies taxpayer receives interest payments from the u s operating affiliates and us finance co these interest payments are the income of taxpayer at issue in the present ruling plr-120699-04 issues presented for purposes of article ------- of the treaty is taxpayer considered to conduct the activities of its country a operating affiliates and thus entitled to take into account such activities in determining whether it is engaged in the active_conduct_of_a_trade_or_business in country a for purposes of article ------- of the treaty assuming taxpayer is engaged in the active_conduct of a country a trade_or_business based on the activities of the country a operating affiliates how should taxpayer determine whether the interest it derives from us finance co and the u s operating affiliates is derived in connection with the active_conduct_of_a_trade_or_business by taxpayer in country a for purposes of article ------- of the treaty how should taxpayer determine whether taxpayer’s country a trade_or_business is substantial in relation to the u s trade_or_business that gives rise to an item of u s source interest_income ruling sec_881 of the internal_revenue_code the code generally imposes a percent tax on the amount received by a foreign_corporation as interest from sources within the united_states to the extent that the interest is not effectively connected with the conduct_of_a_trade_or_business within the united_states sec_894 of the code provides that the provisions of the code shall be applied to any taxpayer with due regard to any treaty obligation of the united_states that applies to such taxpayer sec_1_871-12 provides that with respect to items of income the tax on which is limited by a tax_convention the tax is determined upon the gross amount of each separate item_of_income at the reduced_rate applicable to that item under the convention article ------- interest of the treaty provides that interest arising in the united_states and beneficially owned by a resident of country a shall be taxable only in country a to be entitled to the exemption from u s withholding provided by article ------- the recipient of interest generally must be a qualified_person within the meaning of article - ---- limitation_on_benefits of the treaty or if not a qualified_person must meet the requirements of either article ------- or article ------- with respect to the interest_income as represented taxpayer fails to meet the specific criteria of either article ------- or article -------- plr-120699-04 article ----------- of the treaty provides that a country a resident that is not a qualified_person shall be entitled to the benefits of the treaty with respect to an item_of_income derived from the united_states if the resident is engaged in the active_conduct_of_a_trade_or_business in country a other than the business of making or managing investments for the resident’s own account unless these activities are banking insurance or securities activities carried on by a bank insurance_company or registered securities_dealer the u s source income is derived in connection with that country a trade_or_business and that resident satisfies any other specified conditions for the obtaining of such benefits article ---------- of the treaty provides that in determining whether a country a resident is engaged in the active_conduct_of_a_trade_or_business in country a under article -------- ----------- activities conducted by persons connected to such person shall be deemed to be conducted by such person a company shall be connected to another company if one possesses at least percent of the aggregate voting power and value of the other company or another company possesses directly or indirectly shares representing at least percent of the aggregate voting power and value of each company in any case a person shall be considered to be connected to another if on the basis of all facts and circumstances one has control of the other or both are under the control of the same person or persons based solely on the information submitted and the representations made we conclude that taxpayer is considered to be engaged in the making or managing of investments for its own account and is therefore not engaged in the active_conduct_of_a_trade_or_business in country a however provided that taxpayer is connected to the country a operating affiliates within the meaning of article ---------- of the treaty taxpayer would be considered to conduct the activities of the country a operating affiliates for purposes of determining if it is engaged in the active_conduct_of_a_trade_or_business in country a and for purposes of determining the line_of_business in connection with which the item of u s source income must be derived to entitle taxpayer to treaty benefits with respect to such item under article ------- ruling the te to article ----------- of the treaty states that income is derived in connection with a trade_or_business if the source state income-producing activity is a line_of_business that forms part of or is complementary to the trade_or_business conducted in the state of residence the te explains that where more than one trade_or_business is conducted in the source state and only one of the trades_or_businesses forms a part of or is complementary to a trade_or_business conducted in the state of residence it is necessary to identify the source state trade_or_business to which an item_of_income is attributable the te states that interest_income may be allocated to source country activities under any reasonable method consistently applied and that a method that conforms to u s principles for expense allocation will be considered a reasonable method plr-120699-04 accordingly based solely on the information submitted and the representations made and assuming the country a operating affiliates are connected to taxpayer we conclude that whether interest received by taxpayer from u s operating affiliates or us finance co is derived in connection with the trade_or_business of taxpayer depends on whether the interest is attributable to income producing activities of a u s operating affiliate whose line_of_business forms part of or is complementary to a trade_or_business treated as conducted by taxpayer through the activities of the country a operating affiliates in country a ruling article ----------- of the treaty provides that a country a resident is entitled to benefits under article ----------- with respect to any item of u s source income only if the country a resident’s country a trade_or_business is substantial in relation to the u s trade_or_business that gives rise to the item of u s source income the te to article ----------- of the treaty states that the trade_or_business carried on in the state of residence must be substantial in relation to the activity in the state of source this determination is made based upon all the facts and circumstances and takes into account the comparative sizes of the trades_or_businesses in each contracting state measured by reference to asset values income and payroll expenses the nature of the activities performed in each contracting state and the relative contributions made to that trade_or_business in each contracting state in making each determination or comparison due regard will be given to the relative sizes of the u s and country a economies accordingly based solely on the information submitted and the representations made and assuming that the income producing activities of the u s operating affiliate form part of a line_of_business or are complementary to a trade_or_business conducted by taxpayer through its country a operating affiliates we conclude that whether taxpayer’s country a trade_or_business is substantial in relation to the u s trade_or_business that gives rise to the interest_income must be determined by comparing the size and nature of the trade_or_business conducted by the country a operating affiliates in country a with that trade_or_business conducted in the united_states by the u s operating affiliate or affiliates that gives rise to the item_of_income for example the relative asset values income and payroll expenses of the country a operating affiliates and the u s operating affiliates and the relative contributions made to that trade_or_business in country a and the united_states in making this comparison the assets income and payroll of us finance co and taxpayer are not taken into account because under article ----------- the finance companies’ own activities do not constitute the active_conduct_of_a_trade_or_business and accordingly their assets income and payroll are not considered the assets income or payroll of trades_or_businesses conducted in country a or the united_states plr-120699-04 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer is connected to any of its country a operating affiliates within the meaning of article ---------- of the treaty whether the country a operating affiliates are engaged in the active_conduct of country a trades_or_businesses within the meaning of article ----------- of the treaty whether a particular item of u s source interest_income received by taxpayer from a u s operating affiliate or us finance co is attributable to income producing activities of a u s operating affiliate whose line_of_business forms part of or is complementary to a trade_or_business treated as conducted by taxpayer in country a whether the trades_or_businesses of the country a operating affiliates in country a that are treated as conducted by taxpayer are substantial in relation to that trade_or_business conducted in the united_states by the u s operating affiliates that gives rise to the item of u s source income based on all the facts and circumstances this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer a copy of this letter must be attached to any income_tax return to which it is relevant sincerely elizabeth u karzon chief branch office of office of associate chief_counsel international
